Citation Nr: 1044375	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  08-24 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress 
disorder.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for trauma to the jaw, including fracture and/or dislocation, and 
claimed loss of teeth. 

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a right ankle disability. 

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for residuals of a laceration of the right heel.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran received an honorable discharge after serving on 
active duty from November 1969 to October 1971.  He also had a 
period of active duty service from April 1981 to December 1983, 
which was determined to have been under dishonorable conditions.  
Therefore, the character of discharge of the Veteran's second 
period of service is a bar to VA compensation benefits based on 
that period.  See 38 C.F.R. § 3.12(a) (2010).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied service connection for posttraumatic 
stress disorder (PTSD).  In February 2008, the Veteran submitted 
a notice of disagreement and subsequently perfected his appeal in 
August 2008.

In August 2010, the Veteran presented sworn testimony during a 
video conference hearing in Muskogee, Oklahoma, which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.

In March 2009, the Veteran filed a petition to reopen his 
previously denied claims of entitlement to service connection for 
trauma to the jaw, including fracture and/or dislocation, and 
claimed loss of teeth, a right ankle disability, and residuals of 
a laceration of the right heel.  A June 2009 rating decision 
denied his petition.  In July 2009, the Veteran submitted an NOD.  
A review of the claims file finds no statement of the case (SOC) 
was issued in response to the July 2009 NOD.  Because the filing 
of an NOD initiates appellate review, these claims must be 
remanded for the preparation of an SOC.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.

In August 2009, the Veteran filed a claim seeking an increased 
rating for his service-connected bilateral hearing loss.  Thus, 
the issue of entitlement to an increased rating for bilateral 
hearing loss has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  


REMAND

With regard to the Veteran's petition to reopen his previously 
denied claims of entitlement to service connection for trauma to 
the jaw, including fracture and/or dislocation, and claimed loss 
of teeth, a right ankle disability, and residuals of a laceration 
of the right heel, as noted above, there is no evidence in the 
claims file to indicate that the RO issued an SOC in response to 
his July 2009 NOD.  Therefore, the Veteran's petition to reopen 
his previously denied claims of entitlement to service connection 
for trauma to the jaw, including fracture and/or dislocation, and 
claimed loss of teeth, a right ankle disability, and residuals of 
a laceration of the right heel must be remanded to the RO to 
issue an SOC.  See Manlincon, supra.

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claim of 
entitlement to service connection for PTSD.

The RO most recently adjudicated the Veteran's claim of 
entitlement to service connection for PTSD in a May 2010 
supplemental statement of the case (SSOC).  Following the 
issuance of this SSOC, the Veteran submitted a statement in 
August 2010.  His statement reiterated his previously claimed 
stressors, including seeing a fellow service member's hand blown 
off, believing that he might fall while painting a smokestack, 
participating in the loading of fuel and ammunition during rough 
seas, seeing a pilot "punch out," and a personal assault.  In 
addition to these previously reported stressors, the Veteran's 
August 2010 statement also alleged a new stressor, namely that he 
had been sent at night in a small boat to spy on Vietnamese 
boats.  This statement and this new alleged stressor have not yet 
been considered in connection with the Veteran's claim.

Evidence received after certification of an appeal may be 
considered by the Board in the first instance if the Veteran 
waives his right to initial consideration by the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2010).  
The Veteran did not submit a waiver of initial review of this new 
evidence by the AOJ in accordance with 38 C.F.R. § 20.1304.  As 
such, this claim must be remanded in order to allow the AOJ to 
consider this new evidence in the first instance.  See 38 C.F.R. 
§ 19.37 (2010).

Additionally, as the case is being remanded, the Board will take 
the opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Copies of VA treatment records from the 
Oklahoma City VA Medical Center, covering the 
period from May 10, 2010, to the present, 
should be obtained and added to the claims 
folder.

2.  Provide the Veteran and his 
representative with a statement of the case 
regarding the petition to reopen his 
previously denied claims of entitlement to 
service connection for trauma to the jaw, 
including fracture and/or dislocation, and 
claimed loss of teeth, a right ankle 
disability, and residuals of a laceration of 
the right heel.  They should be advised of 
the time period in which to perfect an appeal 
on the matter.  If the Veteran perfects an 
appeal, the case should then be returned to 
the Board for further appellate 
consideration.

3.  The agency of original jurisdiction is 
requested to review the newly submitted 
evidence in the Veteran's claims file and 
complete any additional development deemed 
necessary, to include attempting to verify 
inservice stressor(s) and scheduling a VA 
examination.

4.  After completing the above actions, the 
Veteran's claim of entitlement to service 
connection for PTSD should be readjudicated.  
If the claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, the issue should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2010).

